[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 864 
In October, 1930, Laura Alise Walker, appellee, was injured in an automobile accident. The automobile in which she was riding at the time of the accident belonged to Ella Depfer, the appellant, and was being driven by Nora Walker, sister-in-law of appellee. In October, 1931, Laura Alise Walker instituted this action against Ella Depfer seeking to recover damages in the sum of $10,000.00 for her injury. A demurrer and motion for compulsory amendment of the declaration were overruled. A trial resulted in a verdict and judgment for $7,500.00, to which the instant writ of error was prosecuted.
Sixteen questions have been raised and argued at length in this Court. To discuss them all would incur an opinion of undue length that would serve no useful purpose. On account of the inconclusiveness of the evidence to support it the judgment will have to be reversed so we discuss here only that question and such others as we think may become important in a second trial. *Page 865 
At the time of the accident appellee was being transported as the guest of appellant. The evidence discloses that not only was she a guest in the automobile of appellant at the time of the accident, but that she (appellee) had been a guest in her (appellant's) home and continued to be such for nine months after the accident.
The accident occurred in October, 1930, suit was instituted in October, 1931, and the trial took place in May, 1934. It is shown that as a result of the accident appellee received a severe laceration of the abdomen and was treated at the hospital for two weeks. From the date she left the hospital until the date of the trial she was treated various and sundry times by two other physicians. It was testified that she has been in a highly nervous condition and has developed a deafness since the accident, but it is not shown that either was induced by or was aggravated by the accident. One doctor testified that both could have been caused by the accident, but no one testified positively that they were or had any connection with it. In fact, the evidence is such that any verdict based on it must be the result of pure speculation and guesswork. A verdict ten times as large or ten times smaller would have comported with the evidence as well as the one that was rendered. Such testimony falls far short of the degree of exactitude required if a judgment based on it is to stand. There must be some reasonable basis in the testimony for the verdict and judgment.
It is next contended that the court erred in rejecting the testimony of the physician appointed pursuant to Section 4968, Revised General Statutes of 1920, Section 7055, Compiled General Laws of 1927, to make a physical examination of the appellee as requested by appellant.
There is no inherent authority in the courts of this State *Page 866 
for making such examinations as are authorized by Section 4968, Revised General Statutes of 1920. Said statute is the sole authority for such examinations. They are made in the sound discretion of the court which is controlled by the circumstances of the case and the condition of the injured party. The discretion of the court in this as in other matters must be reasonably exercised. The examination may be had before or at the time of the trial and where ordered it is the duty of the injured party to submit to it.
The physical examination as referred to by the statute contemplated any and every kind of physical examination or test that may be deemed necessary or essential to ascertain the physical condition of the one examined, to-wit: a blood test, X-ray, or any physical or microscopic examination of the person, blood, urine, kidneys, heart, lungs, alimentary tract, or other element or function of the body. The court is authorized to appoint any one or more physicians or specialists that may be necessary to make such an examination or examinations to effect the purpose of the Act, but all such appointees are required to testify personally as to their examination which they must make under order of the court.
It is further contended by appellant that in a personal injury case of this kind a host should be held liable to his invited guest only for gross negligence rather than for failure to exercise ordinary care.
In some jurisdictions the owner of an automobile is liable to his invited guest for gross negligence, while in others he is liable for failure to exercise ordinary care. We recognize degrees of negligence in this State and have held the owner liable to his guest for the negligent operation of his *Page 867 
automobile. Boyle v. Dolan, 97 Fla. 253, 120 So. 334; Green v. Miller, 102 Fla. 767, 136 So. 532.
Other assignments have been examined and while irregularities may have been committed they were harmless and did not amount to reversible error.
Reversed.
WHITFIELD, C.J., and BUFORD and DAVIS, J.J., concur.
                   ON PETITION FOR REHEARING.